Supreme Court of Florida
                                   ____________

                                   No. SC18-1287
                                   ____________

                     DEPARTMENT OF STATE, etc., et al.,
                              Appellants,

                                         vs.

         FLORIDA GREYHOUND ASSOCIATION, INC., etc., et al.,
                         Appellees.

                                 September 7, 2018

PER CURIAM.

      Appellants, the Florida Department of State and Secretary of State Ken

Detzner, seek review of the judgment of the Circuit Court for the Second Judicial

Circuit in Florida Greyhound Association v. Department of State, No. 2018-CA-

1114 (Fla. 2d Cir. Ct. Aug. 1, 2018). In that decision, the circuit court held the

ballot title and summary of a proposed amendment to the Florida Constitution

(“Amendment 13”) were clearly and conclusively defective. The circuit court

granted summary judgment for Appellees, Florida Greyhound Association, Inc.,

and James Blanchard, and entered an injunction forbidding Amendment 13 from

appearing on the November 2018 general election ballot. Appellants appealed to
the First District Court of Appeal. The district court certified that this case is of

great public importance and requires immediate resolution by this Court. We have

jurisdiction. See art. V, § 3(b)(5), Fla. Const. As explained below, we reverse the

judgment of the circuit court, vacate the injunction, and order that Amendment 13

shall appear on the November 2018 general election ballot.

                                     Background

      The Florida Constitution establishes a Constitution Revision Commission

(“CRC”), which convenes every twenty years. Art. XI, § 2(a), Fla. Const. As its

name suggests, the mandate of the CRC is to examine the Florida Constitution,

hold public hearings, and propose changes or additions to any part of the Florida

Constitution it determines to be in need of revision. Id. § 2(c). The CRC submits

its proposed revisions to the Secretary of State, who then authorizes the proposed

revisions to be placed on the ballot at the next general election for voter approval.

Art. XI, § 5(a), Fla. Const. Florida law provides:

      Whenever a constitutional amendment . . . is submitted to the vote of
      the people, a ballot summary of such amendment . . . shall be printed
      in clear and unambiguous language on the ballot . . . . The ballot
      summary of the amendment . . . and the ballot title to appear on the
      ballot shall be embodied in the constitutional revision commission
      proposal . . . or enabling resolution or ordinance. The ballot summary
      of the amendment or other public measure shall be an explanatory
      statement, not exceeding 75 words in length, of the chief purpose of
      the measure.




                                          -2-
§ 101.161(1), Fla. Stat. (2018); see also Armstrong v. Harris, 773 So. 2d 7, 12

(Fla. 2000) (explaining that section 101.161 codifies the “accuracy requirement”

implicit in Article XI, section 5 of the Florida Constitution). This subsection also

provides that “[t]he ballot title shall consist of a caption, not exceeding 15 words in

length, by which the measure is commonly referred to or spoken of.”

§ 101.161(1), Fla. Stat. (2018).

      On May 9, 2018, the 2017-18 CRC submitted its final report to the Secretary

of State, including several proposed amendments for inclusion on the November

2018 general election ballot. Among these proposed amendments was Amendment

13. If approved by the voters, Amendment 13 would add two new sections to the

Florida Constitution. First, Amendment 13 would add the following section to

Article X:

      Prohibition on racing of and wagering on greyhounds or other dogs.-
      The humane treatment of animals is a fundamental value of the people
      of the State of Florida. After December 31, 2020, a person authorized
      to conduct gaming or pari-mutuel operations may not race greyhounds
      or any member of the Canis Familiaris subspecies in connection with
      any wager for money or any other thing of value in this state, and
      persons in this state may not wager money or any other thing of value
      on the outcome of a live dog race occurring in this state. The failure
      to conduct greyhound racing or wagering on greyhound racing after
      December 31, 2018, does not constitute grounds to revoke or deny
      renewal of other related gaming licenses held by a person who is a
      licensed greyhound permitholder on January 1, 2018, and does not
      affect the eligibility of such permitholder, or such permitholder’s
      facility, to conduct other pari-mutuel activities authorized by general
      law. By general law, the legislature shall specify civil or criminal


                                         -3-
      penalties for violations of this section and for activities that aid or abet
      violations of this section.

Const. Revision Comm’n 2017-18 Final Report at 47-48 (underlining omitted).

Second, Amendment 13 would add the following section to Article XII:

      Prohibition on racing of or wagering on greyhounds or other dogs.-
      The amendment to Article X, which prohibits the racing of or
      wagering on greyhound[s] and other dogs, and the creation of this
      section, shall take effect upon the approval of the electors.

Id. at 48 (underlining omitted). As required by section 101.161(1), Florida

Statutes, the CRC’s report also includes the language to appear on the ballot

describing Amendment 13, which reads as follows:

                       CONSTITUTIONAL AMENDMENT
                         ARTICLE X, NEW SECTION
                         ARTICLE XII, NEW SECTION

      ENDS DOG RACING.-Phases out commercial dog racing in
      connection with wagering by 2020. Other gaming activities are not
      affected.

Id.

      Appellees filed suit in the circuit court on May 17, 2018, arguing that

Amendment 13’s ballot language was defective and should be stricken from the

ballot. The circuit court agreed, holding that Amendment 13’s ballot language

“misstates certain facts as to what the Amendment will do, and neglects to give

voters crucial information about the actual chief effects of what the CRC was

trying to accomplish, thus violating the Constitutional and statutory ‘truth in


                                         -4-
packaging’ requirements.” Fla. Greyhound Ass’n, No. 2018-CA-1114, slip op. at

24-25. The circuit court reasoned that Amendment 13 had two chief purposes:

recognizing the humane treatment of animals as a fundamental value; and allowing

pari-mutuel facilities which currently operate cardrooms or slot machines on the

basis of their dog-racing permits to continue to operate those cardrooms and slot

machines without conducting the statutorily required dog racing. Id. at 17-23. The

circuit court reached this conclusion based on its perception of the CRC’s

subjective intent with respect to Amendment 13, as expressed by members of the

CRC during floor debate of Amendment 13. Id. The circuit court also explained

that Amendment 13’s “decoupling” of slot machine and cardroom operations from

existing requirements to conduct dog racing has “an actual effect on other gaming

activities” and on the existing constitutional provisions which regulate those

activities, especially Article X, section 23 of the Florida Constitution. Id. at 21-23.

Therefore, the circuit court held, the failure to disclose these “fundamental value”

and “decoupling” provisions on the ballot rendered Amendment 13’s ballot

language “clearly and conclusively defective.” Id. at 15.

      The circuit court also concluded that the ballot language of Amendment 13

was misleading, and therefore defective, because it claims Amendment 13

“prohibits more activity than it, in fact, does.” Id. at 16. The circuit court reasoned

that the ballot title “ENDS DOG RACING” would lead voters to believe that


                                         -5-
Amendment 13 prohibits all racing of all dogs, although Amendment 13 would

only prohibit “persons authorized to conduct gaming or pari-mutuel operations

from the racing of greyhounds, or any other dog, in connection with wagering on

the outcome of said race.” Id. Furthermore, the circuit court stated, the ballot

language failed to inform voters “that wagering on the outcome of dog races which

take place outside the State of Florida will not be affected.” Id. at 17. Therefore,

the circuit court concluded, the ballot language would mislead voters about the

scope of conduct Amendment 13 would regulate. Id.

                                Standard of Review

      The issue of whether the ballot language describing a proposed

constitutional amendment is deficient presents a pure question of law which we

review de novo. Armstrong, 773 So. 2d at 11. If the ballot language does not

satisfy the requirements of the law, we cannot rewrite it to correct its flaws: the

only remedy is for the proposed amendment to be stricken from the ballot. Smith

v. Am. Airlines, Inc., 606 So. 2d 618, 621-22 (Fla. 1992). Therefore, we “must

exercise extreme caution and restraint before removing a constitutional amendment

from Florida voters.” Fla. Dep’t of State v. Slough, 992 So. 2d 142, 147 (Fla.

2008). “In order for a court to interfere with the right of the people to vote on a

proposed constitutional amendment[,] the record must show that the proposal is




                                         -6-
clearly and conclusively defective.” Askew v. Firestone, 421 So. 2d 151, 154 (Fla.

1982).

      Florida law requires the ballot language to give the voters “fair notice” of the

decision they must make. Miami Dolphins, Ltd. v. Metropolitan Dade Cty., 394
So. 2d 981, 987 (Fla. 1981). In terms of a ballot title and summary, fair notice

“must be actual notice consisting of a clear and unambiguous explanation of a

measure’s chief purpose.” Askew, 421 So. 2d at 156. To evaluate whether a

proposed amendment’s ballot language is clearly and conclusively defective, the

Court considers two questions: first, “whether the ballot title and summary fairly

inform the voter of the chief purpose of the amendment,” and second, “whether the

language of the ballot title and summary misleads the public.” Advisory Op. to

Att’y Gen. re Rights of Elec. Consumers Regarding Solar Energy Choice, 188 So.
3d 822, 831 (Fla. 2016).1 Ballot language may be clearly and conclusively

defective either in an affirmative sense, because it misleads the voters as to the

material effects of the amendment, or in a negative sense by failing to inform the

voters of those material effects. See Armstrong, 773 So. 2d at 21 (concluding that

“the ballot language in the present case is defective for what it does not say”);



      1. “[T]he wisdom of a proposed amendment is not a matter for our review.”
Askew, 421 So. 2d at 155. Therefore, our decision to approve or disapprove a
proposed amendment’s ballot language should not be construed as approval or
disapproval of its substance.


                                         -7-
Advisory Op. to Att’y Gen. re Term Limits Pledge, 718 So. 2d 798, 803 (Fla. 1998)

(striking a proposed amendment which “would substantially impact” the powers of

the Secretary of State when the ballot language “simply state[d] that the proposed

amendment affects the powers of the Secretary of State”).

      When evaluating whether a proposed amendment’s ballot language is clearly

and conclusively defective, “a court must look not to subjective criteria espoused

by the amendment’s sponsor but to objective criteria inherent in the amendment

itself, such as the amendment’s main effect.” Armstrong, 773 So. 2d at 18. We

read the ballot title and summary as a single text to determine what a reasonable

voter would understand it to say. Advisory Op. to the Att’y Gen. re Florida’s

Amend. to Reduce Class Size, 816 So. 2d 580, 585 (Fla. 2002) (explaining that the

ballot title and summary “must be read together in determining whether the ballot

information properly informs the voters”). Although the polestar of our analysis is

the candor and accuracy with which the ballot language informs the voters of a

proposed amendment’s effects, we have also recognized “that voters may be

presumed to have the ability to reason and draw logical conclusions” from the

information they are given. Smith, 606 So. 2d at 621; see also Fla. Educ. Ass’n v.

Fla. Dep’t of State, 48 So. 3d 694, 701 (Fla. 2010) (“This Court presumes that the

average voter has a certain amount of common understanding and knowledge.”).

Because of this, ballot language “is not required to explain every detail or


                                        -8-
ramification of the proposed amendment.” Smith, 606 So. 2d at 620. However, the

notoriety of a proposed amendment and the media attention given to it do not

excuse a proposed amendment’s ballot language from compliance with the law.

See Askew, 421 So. 2d at 156 (explaining that sponsors of a proposed amendment

have “[t]he burden of informing the public” through the ballot title and summary).

                                      Analysis

      This case presents three issues for our consideration. First, we must evaluate

whether Amendment 13’s ballot language is clearly and conclusively defective

because it fails to inform the voters that adoption of Amendment 13 would

recognize the humane treatment of animals as a fundamental value. Second, we

must analyze whether the ballot language misstates the effect of Amendment 13 on

other forms of gaming, and is therefore defective. Finally, we must determine

whether the ballot language is misleading because it fails to disclose that adoption

of Amendment 13 would not end all racing of dogs and would allow wagering on

out-of-state races to continue. We address each of these issues in turn.

                               I. Fundamental Value

      If approved by the voters, Amendment 13 would recognize “the humane

treatment of animals” as a “fundamental value of the people of the State of

Florida.” Amendment 13’s ballot language does not inform voters of this

provision, and the circuit court concluded that this omission rendered the ballot


                                        -9-
language clearly and conclusively defective. Appellants argue that the ballot

language was not required to disclose this provision to the voters because it is

prefatory.

      When considering whether ballot language is clearly and conclusively

defective, a reviewing court analyzes the text of a proposed amendment to

determine its legal significance, and identifies the proposed amendment’s chief

purpose based on the results of that analysis. See Armstrong, 773 So. 2d at 18

(determining the chief purpose of the relevant amendment by analyzing its “main

effect”); Smith, 606 So. 2d at 620 (striking an amendment where the ballot

language “[told] the voter nothing about the actual change to be effected”). It

follows that any provision of a proposed amendment which has no legal effect

cannot be its chief purpose. Instead, provisions which lack legal significance are

considered prefatory. See Massey v. David, 979 So. 2d 931, 939 (Fla. 2008)

(holding certain statutory terms were prefatory because they “d[id] not actually

define a substantive right”).

      We follow “principles parallel to those of statutory interpretation when

reviewing issues related to constitutional provisions.” Slough, 992 So. 2d at 148.

Although prefatory language may aid a court to determine legislative intent when

the operative terms of a provision of law are ambiguous, such language does not

control interpretation of the operative terms of that provision. See Dorsey v. State,


                                        - 10 -
402 So. 2d 1178, 1180 (Fla. 1981) (noting that the law “is well settled that such

‘prefatory language’ cannot expand or restrict the otherwise unambiguous

language of a statute”).

      Amendment 13’s fundamental value provision is devoid of any legislative or

judicial mandate: it bestows no rights, imposes no duties, and does not empower

the Legislature to take any action. Furthermore, it is well settled that the Florida

Constitution permits the Legislature to impose civil and criminal penalties for

inhumane treatment of animals. See Porter v. Vinzant, 38 So. 607, 608 (Fla. 1905)

(holding that the general powers delegated by the Legislature to the City of

Jacksonville included the power to adopt an ordinance prohibiting cruelty to

animals). Irrespective of whether the CRC intended Amendment 13’s fundamental

value provision to have independent legal effect, it manifestly does not. See

Armstrong, 773 So. 2d at 18 (explaining that a proposed amendment is analyzed on

the basis of “objective criteria inherent in the amendment itself” and not

“subjective criteria espoused by the amendment’s sponsor”).

      Appellees compare the fundamental value provision of Amendment 13 to

similar provisions of Article IX, section 1(a) and Article X, section 21 of the

Florida Constitution. The relevant portions of these sections provide that

“education of children is a fundamental value of the people of State of Florida,”

Art. IX, § 1(a), Fla. Const., and that “[i]nhumane treatment of animals is a concern


                                        - 11 -
of Florida citizens.” Art. X, § 21, Fla. Const. Appellees argue that, because the

ballot language describing those amendments informed voters that approval of

those measures would recognize education as a “fundamental value” and inhumane

treatment of animals as a “concern,” respectively, Amendment 13’s ballot

language must also disclose its recognition of a fundamental value. See Advisory

Op. to the Att’y Gen. re Limiting Cruel and Inhumane Confinement of Pigs During

Pregnancy, 815 So. 2d 597, 597 (Fla. 2002) (quoting ballot language); see also 30

J. of the 1997-1998 Const. Revision Comm’n 250 (May 5, 1998), available at

http://fall.fsulawrc.com/crc/journal/index.html (text of ballot language describing

Article IX, section 1(a)).

      This argument lacks merit. Although the drafters of those amendments did

inform voters of the provisions in question by disclosing them in the ballot

language describing those amendments, we have never held that they were

required to do so. Appellees cite no case actually interpreting the substance of

either provision or applying them to adjudicate a party’s rights or duties. The

relevant amendment to Article IX, section 1(a) was not challenged in court, and

our Advisory Opinion regarding Article X, section 21 did not discuss whether

disclosure of the provision in question was necessary. See generally Confinement

of Pigs, 815 So. 2d at 599-600. Furthermore, the comparison to Article IX, section

1(a) is unavailing. Although that subsection begins by recognizing the education


                                       - 12 -
of children as a fundamental value, it continues: “It is, therefore, a paramount duty

of the state to make adequate provision for the education of all children residing

within its borders.” Art. IX, § 1(a), Fla. Const. (emphasis added). Unlike the

fundamental value provision in Amendment 13, which is freestanding, the

fundamental value provision in Article IX, section 1(a) is explicitly linked to the

provisions that follow it. Irrespective of whether the fundamental value provision

of Article IX, section 1(a) contributes to the creation of a private cause of action—

an issue which is not before us in this case, and about which we express no

opinion—it is evident that the fundamental value provision of Amendment 13 does

not do so.

      Because the fundamental value provision does not have any independent

legal significance, we conclude it is prefatory and that its omission from the ballot

summary does not render the ballot language clearly and conclusively defective.

We therefore conclude the circuit court erred when it held the ballot language was

clearly and conclusively defective for failing to inform the voters that approval of

Amendment 13 would recognize the humane treatment of animals as a

fundamental value.

                             II. Other Forms of Gaming

      The circuit court also determined Amendment 13’s ballot language was

clearly and conclusively defective because, the circuit court reasoned, it would


                                        - 13 -
mislead voters about the effects Amendment 13 would have on other forms of

gaming. Specifically, the circuit court concluded the ballot language failed to

inform voters that Amendment 13 would materially affect Article X, section 23 of

the Florida Constitution. The circuit court further concluded that, contrary to the

ballot language’s claim that other forms of gaming would not be affected,

Amendment 13 would affect other forms of gaming by doing away with the

requirement that cardrooms and slot machine facilities whose licenses are based on

underlying dog-racing permits continue to conduct dog races.

      “A ballot summary may be defective if it omits material facts necessary to

make the summary not misleading.” Advisory Op. to the Att’y Gen.—Ltd. Political

Terms in Certain Elective Offices, 592 So. 2d 225, 228 (Fla. 1991). A ballot

summary is not required to affirmatively advise the electorate that the proposed

amendment it describes would not modify any current constitutional provision, but

a ballot summary must not conceal a conflict between the proposed amendment

and an existing constitutional provision. See Slough, 992 So. 2d at 147-48. It is

not always necessary for a ballot summary to state which provisions of the Florida

Constitution would see their effects altered by the proposed amendment. See

Advisory Op. to the Att’y Gen. re Tax Limitation, 673 So. 2d 864, 868 (Fla. 1996).

A ballot summary also is not per se defective because it fails to advise voters of

exceptions to the mandate of the proposed amendment, provided the ballot


                                        - 14 -
language is not otherwise misleading. See Reduce Class Size, 816 So. 2d at 585-86

(holding that the relevant ballot language was not defective for failing to inform

voters of an exception for “extracurricular classes”). A ballot summary may not,

however, fail to inform the voters of the repeal of an existing constitutional

provision. See Advisory Op. to the Att’y Gen. re 1.35% Prop. Tax Cap, Unless

Voter Approved, 2 So. 3d 968, 976 (Fla. 2009) (holding ballot language was

misleading because it did not “inform the voter of the repeal of an existing

constitutional provision”).

      We conclude Amendment 13 would have no effect on any existing provision

of the Florida Constitution. Article X, section 23 of the Florida Constitution

authorizes Broward and Miami-Dade Counties to conduct referenda in order to

authorize the operation of slot machines “within existing, licensed pari[-]mutuel

facilities . . . that have conducted live racing or [jai alai] games in that county

during each of the last two calendar years before the effective date of this

amendment.” Art. X, § 23(a), Fla Const. Because that amendment became

effective in 2004, its effect is to authorize Broward and Miami-Dade Counties to

approve slot machine operations at pari-mutuel facilities which conducted racing

or games in 2002 and 2003. Article X, section 23 imposes no continuing

requirement for those facilities to conduct dog racing or any other pari-mutuel

activity in order to operate slot machines. That requirement is imposed by statute.


                                         - 15 -
§ 551.104(4)(c), Fla. Stat. (2018) (requiring “[a]s a condition of licensure” that slot

machine operators shall “[c]onduct no fewer than a full schedule of live racing or

games as defined in s. 550.002(11)”). Similarly, the link between cardroom

operations and dog racing is a creature of statute, not the Florida Constitution.

§ 849.086(5)(a), Fla. Stat. (2018) (providing that “[a] cardroom license may only

be issued to a licensed pari-mutuel permitholder”); see also § 550.3551(6)(a), Fla.

Stat. (2018) (requiring a pari-mutuel permitholder to conduct a certain number of

races as a condition of licensure).

      Absent these statutory requirements to conduct dog racing in order to

maintain a current license in good standing, pari-mutuel permitholders in Broward

County or Miami-Dade County would qualify to operate slot machines pursuant to

Article X, section 23 even if they had not conducted a single race or game since

2003. In other words, Article X, section 23 relates only to past dog racing, and

Amendment 13 relates only to future dog racing. If approved, Amendment 13

would not authorize the creation of new slot machine operations in Broward and

Miami-Dade Counties, or anywhere else: only existing gaming activities would be

affected, and only to the extent that certain statutory requirements would be

removed. Amendment 13’s ballot language cannot be defective for failing to

disclose a material effect on Article X, section 23 because Amendment 13 has no

such effect in the first place. We therefore conclude the circuit court erred when it


                                        - 16 -
determined the ballot language was defective for failing to inform voters that

Amendment 13 would materially affect Article X, section 23.

      With regard to Amendment 13’s effect on other forms of gaming, we

conclude the ballot language’s statement that “[o]ther gaming activites are not

affected” by Amendment 13 is accurate. To “affect” is defined as “to produce a

material influence upon or alteration in” a thing or activity. Merriam-Webster’s

Collegiate Dictionary 19 (10th ed. 1994). A reasonable voter would understand

the phrase “are not affected” as used in Amendment 13’s ballot summary to mean

the activities in question will continue without material change. See Advisory Op.

to the Att’y Gen. re Fla. Marriage Prot. Amend., 926 So. 2d 1229, 1237 (Fla.

2006) (analyzing the “plain meaning” of words in the ballot summary “according

to dictionary definition”). If approved by the voters, Amendment 13 would forbid

licensed Florida pari-mutuel operators from racing any dog in Florida in

connection with a wager, and it would also prohibit all persons in Florida from

wagering on live dog races which occur in Florida. Furthermore, as discussed

above, it would remove existing statutory requirements that cardrooms and slot

machine operations which obtained their licenses based on underlying dog-racing

permits continue to conduct dog races in order to maintain their cardroom and slot

machine licenses. If Amendment 13 is adopted, therefore, the only activities which

will change in a material way are dog racing in Florida and wagering thereon,


                                       - 17 -
which will cease. Horse racing, jai alai, and other permitted gaming activities will

continue on January 1, 2021, just as they did on December 31, 2020. Cardrooms

and slot machine operations at horse-racing facilities and jai alai frontons will

continue to be linked to the relevant underlying pari-mutuel permits. In short,

Amendment 13 will not directly affect other forms of gaming. The ballot language

accurately informs voters of this, and we therefore hold the circuit court erred

when it concluded the ballot language would mislead voters about Amendment

13’s effect on other forms of gaming.

                              III. “Ends Dog Racing”

      “When the summary of a proposed amendment does not accurately describe

the scope of the text of an amendment, it fails in its purpose and must be stricken.”

Term Limits Pledge, 718 So. 2d at 804. A proposed amendment “must stand on its

own merits and not be disguised as something else.” Askew, 421 So. 2d at 156.

Furthermore, as we have stated, “the [ballot] title cannot be read in isolation.

Section 101.161 requires the ballot summary and title to be read together.” Tax

Limitation, 673 So. 2d at 868.

      The circuit court concluded Amendment 13’s ballot language was defective

because it would mislead voters to conclude that Amendment 13 would end all

racing of all dogs, when its true scope was much more limited. The circuit court

also concluded the ballot language would mislead voters to believe that all


                                        - 18 -
wagering on dog racing would be prohibited, even though in-state betting on out-

of-state racing would be allowed to continue.

      We disagree. First, a reasonable voter would not interpret the ballot

language as a whole to state that Amendment 13 would prohibit races of dogs in

other contexts than in connection with wagering. Although the ballot title “ENDS

DOG RACING” would permit that conclusion if taken in isolation, the ballot

summary clarifies that Amendment 13 prohibits only “commercial dog racing in

connection with wagering.” Reading the ballot summary as a single text, it would

be unreasonable to conclude Amendment 13 extends to other forms of racing. The

ballot language accurately describes the scope of Amendment 13 as being limited

to racing of dogs in connection with wagering. Therefore, we conclude the circuit

court’s determination to the contrary was error.

      Furthermore, a reasonable voter would not interpret the ballot language to

mean that Amendment 13 will prohibit persons in Florida from wagering on out-

of-state dog races. Such an interpretation misreads the ballot language. The ballot

summary states Amendment 13 “[p]hases out commercial dog racing in connection

with wagering.” The direct object of the verb phrase “[p]hases out” is “dog

racing” and not “wagering.” According to the plain text of the ballot language,

therefore, “dog racing” is the primary regulated activity, and reasonable voters

would understand this to be so. In effect, the circuit court held voters would read


                                       - 19 -
an additional phrase into the ballot summary, such that it would read: “Phases out

commercial dog racing in connection with wagering and wagering in connection

with dog racing by 2020.” The italicized clause is not present in the ballot

language. Although we assume, within certain limits, that voters will extrapolate

from ballot language with respect to certain reasonably ascertainable effects of a

proposed amendment on related provisions of existing law, see Smith, 606 So. 2d

at 621, nothing in our precedent supports the conclusion that reasonable voters will

add terms to the ballot language on their own initiative in such a way as to expand

the proposed amendment’s scope. To the contrary, we have explained that a ballot

summary must not “require[] the voter to infer a meaning which is nowhere

evident on the face of the summary itself.” Id. We therefore conclude the circuit

court erred when it determined Amendment 13’s ballot language misled voters

with regard to Amendment 13’s scope.

                                     Conclusion

      As explained above, we hold Amendment 13’s fundamental value provision

is prefatory, and that the ballot language is not clearly and conclusively defective

for failing to inform voters of that provision. We further hold the ballot language

accurately states the effect, or lack thereof, Amendment 13 would have on other

forms of gaming should it be adopted by the voters. Finally, we hold the ballot

language does not mislead voters with respect to Amendment 13’s scope.


                                        - 20 -
Accordingly, the decision of the circuit court is hereby reversed, the injunction

entered pursuant to that judgment is hereby vacated, and it is hereby ordered that

Amendment 13 appear on the ballot for the November 2018 general election. No

motion for rehearing will be allowed.

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, POLSTON, LABARGA, and
LAWSON, JJ., concur.
QUINCE, J., dissents with an opinion.

QUINCE, J., dissenting.

      I agree with the circuit court that the language of the ballot title and

summary of Amendment 13 is clearly and conclusively defective as it relates to the

free-standing casinos without pari-mutuel activities provided for in Article X,

section 23, of the Florida Constitution. Accordingly, I dissent.

      As stated by the circuit court, contrary to the ballot summary and title’s

assertion that other forms of gaming would not be affected by Amendment 13, the

facilities whose licenses are based on underlying dog-racing permits are currently

required to continue to conduct dog races. The majority concludes that because the

restriction on the licenses is merely statutory and the constitutional provision was

based on past dog races, not future races, Amendment 13 will not affect other

forms of gaming. I disagree. There is no reasonable way for a voter to know

whether, by voting yes for this amendment, they are also voting to either suspend


                                        - 21 -
or expand all pari-mutuel activities in the State because Amendment 13 would

waive an important condition of licensure for operators of cardrooms and slot

machines whose licenses arose out of their pari-mutuel dog racing permits.

      For these reasons, I dissent.

Certified Judgments of Trial Courts in and for Leon County – Karen A. Gievers,
Judge - Case No. 372018CA001114 – An Appeal from the District Court of
Appeal, First District, Case No. 1D18-3260

Pamela Jo Bondi, Attorney General, Amit Agarwal, Solicitor General, Edward M.
Wenger, Chief Deputy Solicitor General, Jordan E. Pratt, Deputy Solicitor General,
Tallahassee, Florida,

      for Appellants

Major B. Harding, Stephen C. Emmanuel, and Kevin A. Forsthoefel of Ausley
McMullen, Tallahassee, Florida; Jeff Kottkamp of Jeff Kottkamp, P.A.,
Tallahassee, Florida; and Paul Hawkes, Tallahassee, Florida,

      for Appellees

Ralph A. DeMeo and Lauren M. Deweil of Baker, Donelson, Bearman, Caldwell
& Berkowitz, PC, Tallahassee, Florida,

      for Amici Curiae The Animal Law Section of the Florida Bar and the
      Animal Legal Defense Fund

M. Stephen Turner and Leonard M. Collins of Nelson Mullins Broad and Cassel,
Tallahassee, Florida,

      for Amicus Curiae Committee to Protect Dogs




                                      - 22 -